Case 8:20-cv-01960-CEH-TGW Document9 Filed 09/15/20 Page 1 of 5 PagelD 49

FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

2020SEP 1h PM 9:48

CLE RK, US DISTRICT COURT

 

a . | MIDDLE DISTR
\orre Letty CrD ius S TAM PA, rome OA
Affiant
i’ ny
y. CASE NUMBER: SP i -C U —\4 Lo- \-3 \ob/

 

(To be supplied
by Clerk’s Office)

Su CW nan: t fluacd tone
Lolo: n Fernand 2. Sa on
WeSley »D. \ \do\S ;
Defendant(s)
AFFIDAVIT OF INDIGENCY

(EACH PLAINTIFF MUST COMPLETE A SEPARATE AFFIDAVIT OF INDIGENCY)

Ng tent Latrey Celis S_, being first duly sworn, depose and make under oath the following
application and affidavit, pursuant to Title 28 U.S.C. § 1915, to proceed in forma pauperis in the United States District
Court for the Middle District of Florida. I am unable to make prepayment of fees and costs or to give security therefor,
and it is my belief that I am entitled to redress, and that I have not, for the purpose of avoiding payment of said cost,

divested myself of any property, monies, or any items of value.

I, BRIEF STATEMENT OE THE NATURE OF THE ACTION: “XE ie) GSS | fn ad

Wile won Os Light UD fpdut Ver nalor aS Law, Fe tis tical

 

 

 

 

 

 
Case 8:20-cv-01960-CEH-TGW Document9 Filed 09/15/20 Page 2 of 5 PagelD 50

II.

IV.

 

 

 

 

 

RESIDENCE: l%wgmgTD trl » oN
Affiant’s address: v f ss) \! Wve e1e
(Street)

fan wot (i> Veer Aw Clean
(City)\ (State) (Zip Code)
MARITAL STATUS:
1. Single i Married 0 Separated 0 Divorced 0
2, If married, spouse’s full name:
DEPENDENTS:

_
1. Number: ()
-_—

2. Relationship to dependent(s): =
3; How much money do you contribute to your dependent’s support on a

monthly basis? $_O

EMPLOYMENT: (Information provided below applies to your present employment or last
employment.)

1. Name of employer: AV l A

a. Address of employer: fy ik
(Street)

 

(City) (State) (Zip Code)

b. State how long affiant has been (was) employed by present (or last) employer?
Years: \I lik Months: NY ft

c.Income: Monthly $_@ or Weekly $

d. What is (was) affiant’s job title? Al [fs

“A —
2. If unemployed, date of last employment: Int bof
Case 8:20-cv-01960-CEH-TGW Document9 Filed 09/15/20 Page 3 of 5 PagelD 51

3. Is spouse employed? If so, name of employer:

 

a. Income: Monthly $ or Weekly $

b. What is spouse’s job title?

 

4. Are you and/or your spouse receiving welfare aid?
If so, amount: Monthly $ or Weekly $

VI. FINANCIAL STATUS:

 

 

 

 

 

 

 

 

A. Owner of real property (excluding ordinary household furnishings and clothing):
a. Description: i mas
b. Full address: Af | \
(Street)
(City) ; (State) (Zip Code)
c. In whose name? A | K
d. Estimated value: $
e. Total amount owed: $
Owed to: for $ —
for $
f, Annual income from property: $
z. Other assets/property:
a. Automobile: Make ‘\ if v Model
In whose name registered? /\ it
Present value of car: $
Amount owed: $
Owed to: ©)

 

b. Total cash in banks, savings and loan associations, prisoner accounts, financial

institutions, other repositories, or anywhere else: $ ‘A006
Case 8:20-cv-01960-CEH-TGW Document9 Filed 09/15/20 Page 4 of 5 PagelD 52

VII.

c. List monies received during the last twelve (12) months into your hands, into
banks, savings and loan associations, prisoner accounts, other financial
institutions, or other sources as indicated below:

Business, profession, or other forms of

 

 

 

 

 

 

 

 

self employment: $
Rent payments, interest, or dividends: $
Pensions, annuities, or life insurance payments: $
Gifts or inheritances: $ drod
Stocks, bonds, or notes: $
Other sources: $
3. Obligations:
a. Monthly rental on house or apartment: $ Oo
b. Monthly mortgage payments on house: $ O
4, Other information pertinent to affiant’s financial debts and obligations:
(Creditor) (Total Debt) (Monthly Payment)
(Creditor) (Total Debt) (Monthly Payment)
(Creditor) (Total Debt) (Monthly Payment)
if >) eu Apa, “4 j
Other (explain): | oo preony ~ AY Ke ok
FOR PRISONER AFFIANTS ONLY:
l. Date(s) of incarceration:
2 Estimated release or parole date:
3. A copy of the prisoner’s account statement containing all transactions in affiant’s prisoner

account for the six (6) months immediately preceding the filing of the Complaint or
Petition must accompany this Affidavit. The account statement must be obtained from an
authorized official of each prison at which the prisoner is or was confined during this period
of time. The account statement must be in the form of a computer printout or bank ledger card

prepared by the institution or an account statement prepared by an authorized officer of the
Case 8:20-cv-01960-CEH-TGW Document9 Filed 09/15/20 Page 5 of 5 PagelD 53

institution, Failure to provide this account statement may result in the dismissal of this

action.

The requirement to submit the account statement does not negate the prisoner affiant’s responsibility
to ensure that the Affidavit Certificate found on page 6 of this Affidavit of Indigency is also properly

executed and filed.

VIN. ALL AFFIANTS MUST READ AND SIGN:

IUNDERSTAND that any false statement(s) of a material fact contained herein may serve as the basis
of prosecution and conviction for perjury or making false statements. FURTHER, I CERTIFY that all

questions contained herein have been answered and are true and correct to the best of my knowledge and

belief. e
LON be
A hee eRY

Signature of Affiant
STATE OF FLORIDA

COUNTY OF A (\S\ fons in

THE FOREGOING INSTRUMENT WAS ACKNOWLEDGED BEFORE ME THIS
DAY OF , 20 , BY

(Insert Name of Person Acknowledged)

WHO IS PERSONALLY KNOWN TO ME OR WHO HAS PRODUCED

. AS IDENTIFICATION AND WHO (DID) (DID NOT)
(State Type of Identification)

TAKE AN OATH.

 

NOTARY PUBLIC

MY COMMISSION EXPIRES:
